Rev. 6

 

Exhibit 10.21

 

Joint Venture Agreement for

Kopin Corporation, Bright LED, and KTC

 

12 November 2004

 

The parties entering into this Joint Venture Agreement:

 

1. Kopin Corporation of Massachusetts, U.S.A. (Kopin)

 

2. Bright LED Electronics Corporation of Taiwan (Bright LED)

 

3. KTC of Taiwan (KTC)

 

Whereas Kopin has substantial InGaN LED die manufacturing technology and
capacity in the U.S.A., and

 

Whereas Bright LED, being one of the largest LED packaging manufacturers in
Taiwan, has an extensive China operation management experience, and low-cost
manufacturing management know-how, and

 

While KTC has existing epitaxial wafer manufacturing facility and experience,
and

 

Now that Kopin, Bright LED, and KTC want to form a Joint Venture (JV) company to
start LED Die Manufacturing with Die manufacturing in China and Epi
Manufacturing in Taiwan to address the high-volume Blue and Green LED demand.

 

Here within are the terms agreed among the three parties:

 

A. Business Model and Investment Scale

 

  1. Kopin, Bright LED, and KTC will form a JV company in an oversea location
such as Hong Kong, Bermuda, or British Virgin Island. This JV company will
wholly own a LED Die Manufacturing company in China, and Epi Manufacturing
company in Taiwan.

 

  2. The initial investment will be US$13M, of which Kopin and Bright LED will
each contribute US$3M, and KTC will contribute $2M. The remaining US$5M will be
invested by invited investors from outside. Kopin will hold 3M shares, Bright
LED will hold 3M shares, KTC will hold 2M shares and the outside investors will
hold 3.5M shares of the JV.

 

  3.

The JV will set up the InGaN LED Die Manufacturing line in China to

 

Confidential    P.1



--------------------------------------------------------------------------------

Rev. 6

 

 

produce blue and green LED dies, starting with a capacity of about 30M dies per
month. The JV will set up the InGaN Epi Manufacturing at KTC factory in Taiwan,
with the equipments consigned to KTC. The JV will purchase the Epi wafers from
KTC as OEM order.

 

  4. As Bright LED is consuming a large quantity of LED dies each month, Bright
LED may purchase a reasonable quantity of LED dies from the JV. This will help
to bring up the production capacity and give initial business to the JV. Again,
to ensure competitiveness of all parties, this relationship is not compulsory.
The JV is also free to sell LED dies to other customers.

 

  5. In case the cost structure of the JV is not competitive on the market, the
three parties shall work closely to find a solution to lower the cost and make
JV competitive on the market. The solution may involve technical aspects as well
as management aspects.

 

  6. The JV should use a company name neutral to and mutually accepted by Kopin,
Bright LED, and KTC.

 

  7. A Management Council, consisting at least of Chairman of Bright LED,
Chairman of Kopin, Chairman of KTC and the President / General Manager of the
JV, shall be formed to resolve the future product transfer pricing issues. The
Management Council shall meet quarterly. However, in the first year of
operation, the Council shall meet once every two months. The basic principle is
that the JV shall sell the LED dies to Bright LED at fair market prices. The
buying and sourcing shall also be open to the external customers and suppliers
to make all involved parties competitive.

 

B. Kopin’s Contribution and Obligations

 

  1. In addition to its cash contribution as described under A.2 above, Kopin
will contribute to the JV the InGaN LED Die Process and Epi know-how and
technology free of charge. However, the JV will pay for the actual cost incurred
during the process of transferring the technology to the JV’s China and Taiwan
operation.

 

  2. Kopin has the responsibility for identifying technical and senior
management candidates to be recruited to run the new operation. The final
personnel decision will be mutual between Bright LED, KTC and Kopin.

 

  3. Kopin will transfer the InGaN epitaxial wafer production process and
equipments to JV to be located at KTC in Taiwan. KTC will setup a technical
team, with Kopin’s assistance, to conduct continuous R&D on LED epitaxial wafers
and die products. A mini-size die processing front-end line should be set up at
KTC for this purpose.

 

Confidential    P.2



--------------------------------------------------------------------------------

Rev. 6

 

  4. Kopin has existing and future Japanese and US customers. Kopin will
continue to sell the LED dies to Japan and USA market, and has the marketing
rights in Japan and USA for the JV. However, JV can also sell LED dies to Japan
by itself, provided that the target customers are not the Kopin existing LED
customers.

 

  5. Kopin will stop LED dies and Epi production after transfer of technologies
and equipments to JV.

 

C. Bright LED’s Contribution and Obligations

 

  1. In addition to its cash contribution as described under A.2 above, Bright
LED will be responsible for setting up the factory in China, including the
facilities, commercial registrations, and the initial China local operations
management team. However, the JV will pay for the actual cost incurred during
the setting up the factory. The final decision of these matters will be mutual
between Kopin, Bright LED, and KTC.

 

  2. Bright LED will assist the JV to set up the local sales channel for selling
the LED dies to the Greater China Region (Taiwan, China and Hong Kong) LED
packaging customers.

 

  3. Bright LED will purchase LED dies from the JV at the reasonable market
prices to ensure the JV’s production capacity is utilized to a reasonable level.

 

  4. Bright LED will provide market information to the JV for correct product
definitions.

 

D. Management Team

 

  1. Chairman of Bright LED will act as the first Chairman of the JV, and
Chairman of Kopin will act as the first Vice Chairman of the JV.

 

  2. Kopin is responsible for identifying the necessary technical and senior
managers who have the relevant experience in LED Die and Epi Manufacturing.
Kopin will conduct the initial interview and the JV will conduct the final
interview.

 

  3. Around 10-20% of annual profits are reinvested to JV for the management
team.

 

E. China Factory Location and Facilities Setup

 

  1.

The factory in China will be set up in the town of Gaobu, Dongguan city,
Guangdong province. The advantage of the location is that the local government
can provide very good administrative supports. Bright LED

 

Confidential    P.3



--------------------------------------------------------------------------------

Rev. 6

 

 

group’s factories have been operating in this town for a long time and have a
very close relationship with the local government. This will ensure the JV can
have a smooth relationship with the government.

 

  2. To bring up the operation in the shortest possible time, an existing
factory premise with about or less than 10,000 square meters can be rented.
Clean room and production facilities can be set up within 3 months. The longer
term plan is to build a self-owned factory building.

 

F. Production Equipments

 

  1. Kopin has provided a list of existing production equipments, with their
original purchase price and the depreciated book value. The JV can evaluate
whether to acquire the equipments to be used in the LED Epi and LED Die
Manufacturing lines.

 

  2. For the equipments which are essential for the China production, they will
be transferred to the JV at the book value, on condition that the total transfer
price which includes the book value plus shipping cost, insurance cost and
re-setup cost is not higher than newly available market price for the equipment
with comparable performance. In case the market price for the equipment is lower
than the book value, the transfer price should be negotiated.

 

  3. For the equipment which is not needed by the JV, even though it is on the
Kopin’s list, the JV is not obligatory to buy it from Kopin.

 

  4. For equipments acquired by the JV from Kopin, the shipping cost (either by
air or by sea), insurance cost and the equipment re-setup cost shall be paid by
the JV.

 

G. External Funding Source

 

  1. For the external funding of US$5M, Kopin and Bright LED shall split the
responsibility and right to invite investors 50%-50%. However, this split is
flexible.

 

  2. The minimum investment lot for external investors is US$100k.

 

H. Milestones and Project Team

 

  1. Kopin, Bright LED, and KTC shall each nominate a project manager to conduct
the setting up of this production line in China.

 

  2. Detailed tasks will be discussed in the middle of December.

 

Confidential    P.4



--------------------------------------------------------------------------------

Rev. 6

 

  3. The milestones are listed here, but not limited to :

 

(symbol for responsibility – “K” for Kopin; “B” for Bright LED; “2” for both
parties together, “T” for management team of the JV)

 

i.    (2) Project team set up with existing Kopin and Bright LED staff ii.    (K
then B) Recruit full time member of the future management team iii.    (2)
Company registration in oversea location and China iv.    (B) Identify an
existing factory premise for renting v.    (K) Process documentation preparation
vi.    (K) Process equipment description preparation vii.    (2) Equipment
acquisition list preparation and negotiation viii.    (2) Factory facilities
layout design ix.    (B) Facilities and clean room build up x.    (K) Equipment
ship out preparation xi.    (T) Equipment receiving and installation xii.    (K)
Conduct process training xiii.    (T) Process set up and test running xiv.   
(T) Pilot run, process and product qualification xv.    (T) Start mass
production and sales of products

 

I. Confidentiality

 

  Bright LED, Kopin, and KTC mutually agree to keep this JV negotiation and
related documents strictly confidential.

 

  The above Agreement is signed by Kopin, Bright LED, and KTC with official
signatures below:

 

Kopin Corporation

   Bright LED Electronics Corporation

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

Dr. John Fan

   Sany Liaw

Chairman and CEO

   Chairman and President

KTC

    

 

--------------------------------------------------------------------------------

    

Dr. Chi C. Hsieh

    

Chairman

    

 

Confidential    P.5